16 F.3d 417NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Andrew L. ROBINSON, Plaintiff-Appellant,v.Paul R. MCLIMAS, and Cynthia Kowert, Defendant-Appellees.
No. 93-1320.
United States Court of Appeals,Tenth Circuit.
Jan. 13, 1994.

Before TACHA, BRORBY, and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Mr. Robinson appeals the dismissal of his pro se civil rights complaint.  We exercise jurisdiction and affirm.


3
Mr. Robinson's complaint alleges he is being held in a county jail and he is suing the district attorney and the deputy district attorney.  The gist of the complaint is that Mr. Robinson is being wrongly prosecuted for writing a check on a closed bank account.  Mr. Robinson seeks damages.


4
The district court concluded the complaint was an attempt to ask the federal court to intervene in a state court criminal proceeding and opined both defendants were entitled to absolute immunity.  The district court dismissed the complaint.


5
Mr. Robinson appeals pro se reasserting his basic grievances, i.e., the criminal charge is barred by the statute of limitations and he was wrongfully convicted.  Mr. Robinson asks us to review the practices of the district attorney.


6
Mr. Robinson fails to understand the law grants a prosecutor absolute immunity from the performance of certain of his duties including the initiation and judicial pursuit of a criminal prosecution.   Imbler v. Pachtman, 424 U.S. 409, 430-31 (1976).


7
The judgment of the district court is AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  ---  F.R.D. ----